Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the RCE filed on 11/21/2022. Applicant amended claims 6, 9, 11 and 13, and previously cancelled claims 1-5, 7-8 and 10. Claims 6, 9 and 11-13 are presented for examination and are rejected for the reasons indicated herein below.     



Response to arguments
2. 	Applicant's arguments filed on 11/21/2022 have been fully considered but they are not persuasive and also the claims are still rejected (see the rejection below). 


Minor Correction
3.	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. 


Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the start-up capacitor is connected between an input of the power converter and a top terminal of the flying capacitor, forming a capacitor divider; a diode, the diode being connected between the start-up capacitor and the flying capacitor so that an anode of the diode is directly connected to the start-up capacitor”, claimed in claim 6 and similarly in claim 11, must be shown in one embodiment/Figure or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112

5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


6.	Claims 6, 9 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. For instance, in claim 6 and similarly in claim 11, the limitations “the start-up capacitor is connected between an input of the power converter and a top terminal of the flying capacitor, forming a capacitor divider; a diode, the diode being connected between the start-up capacitor and the flying capacitor so that an anode of the diode is directly connected to the start-up capacitor” is not described in either the specification or drawings to be in one embodiment. It’s unclear how “the start-up capacitor connected between an input of the power converter and a top terminal of the flying capacitor, forming a capacitor divider” can be combined/connected with a diode, and having “the diode being connected between the start-up capacitor and the flying capacitor so that an anode of the diode is directly connected to the start-up capacitor” in one embodiment. It seems that Applicant combined two different embodiments/solutions (Figs. 3 and 7) into independent claim 6 and similarly into independent claim 11. Figure 3 shows one embodiment and Figure 7 shows the other embodiment. No where in the specification including the drawings shows that both embodiments can be combined. Therefore, Applicant should claim only one embodiment in a single independent claim. For the purpose of examination, this limitation will be read broadly until specifically defined. Examiner’s note: as long as one embodiment is shown in the prior art then these limitations are taught.


7.	Dependent claims 9 and 12-13 inherit the deficiency of independent claims 6 and 11, respectively, thus they are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.




Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6, 9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeng et al. (U.S. Pub. No. 2006/0050537 A1).

Regarding claims 6 and 11, Zeng et al. (e.g. see Figs. 1-14) discloses “A circuit forming a portion of a power converter (e.g. see Figs. 1-14) comprising: a commutation cell, the commutation cell including a start-up capacitor and a flying capacitor (e.g. Fig. 7, see C1 and C3), wherein the start-up capacitor and the flying capacitor are of comparable capacity size and the start-up capacitor is connected between an input of the power converter 5and a top terminal of the flying capacitor, forming a capacitor divider (e.g. Figs. 1-14, see C1 and C3 in Fig. 7); a diode (D1), the diode being connected between the start-up capacitor and the flying capacitor so that an anode of the diode is directly connected to the start-up capacitor, and the diode being adapted to prevent reverse current flow during steady state operation (e.g. Fig. 7, see D1, C1 and C3 and their connections); and a pull-down switch configured to pull a potential of the anode of the diode to ground after a start-up phase of the power converter, and maintain the diode in a reverse biased state of operation during a 10state of normal operation (e.g. Fig. 7, see Qaux, Qc and D1 and their connections)”.

Regarding claim 9, Zeng et al. (e.g. see Figs. 1-14) discloses “wherein the start-up capacitor, the flying capacitor, and an output capacitor are connected in series during a power-up state (e.g. Figs. 1-14, see C1, C3 and C2)”.

Regarding claim 12, Zeng et al. (e.g. see Figs. 1-14) discloses “wherein the power converter is a multi-level flying capacitor converter (e.g. see Figs. 1-14, also see para. 0006 and para. 0020)”.

Regarding claim 13, Zeng et al. (e.g. see Figs. 1-14) discloses “wherein the power converter is a N-stage converter, where N is one of 3 and 4 (e.g. see Figs. 1-14, also see para. 0006 and para. 0020)”.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839